Case 2:18-cv-10620-CJB Document 1-2 Filed 11/0548 ¢Page 1+
« Eso ol

    

Pe neath

   

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF LOUISIANA

YUTICO BRILEY
Versus Case No.

JASON KENT, WARDEN,
DIXON CORRECTIONAL INSTITUTE

MEMORANDUM IN SUPPORT OF SECTION 2254 PETITION
The petition of Yutico Briley # 579915, (petitioner) an inmate confined at the
Dixon Correctional Institute, Jackson, Louisiana.

1.) On January 11, 2013, Yutico Briley, was charged by bill of information with count
one, armed robbery with a firearm, a violation of La. R.S. 14.64.3, count two, convicted
felon in possession of a firearm, a violation of La. &.S. 14:95.// and count three, resisting
arrest, a violation of La. RS. 14:£08.

2.) On April 24, 2013, the petitioner was found guilty by a twelve-person jury with
respect to count one, the charge of armed robbery with a firearm. He was found guilty by
a Judge of resisting arrest.

3.) On June 17, 2013, with respect to the armed robbery with a firearm charge, the
petitioner was sentenced to fifty years at hard labor without benefit of probation, parole,
or suspension of sentence, with credit for time served, to run concurrently with the other
sentences. With respect to the felon in possession of a firearm charge, petitioner was
sentenced to twelve (12) years hard labor, On June 24, 2013, after a multi-offender
hearing, he was adjudicated a double offender and resentenced to sixty (60) years at hard
labor.

4.) Petitioner timely appealed the conviction to the Louisiana Fourth Circuit Court of
Appeal and on October 1, 2014, the court denied petitioner’s appeal in part and remanded
for resentencing,

5.) Petitioner was thereafter resentenced by the trial court in January of 2015 to a five (5)
year consecutive term for the firearm charge. Petitioner was thus sentenced to a total of
sixty-five (65) years at hard labor.

6.) Petitioner did not file a Writ of Certiorari to the Louisiana Supreme Court because of
his lack of counsel and knowledge of the law thus his time to do so expired.

r€NDERED FOR FILING

1 NEY 05 2018

U.S. DISTRICT COURT
Eastern District of Louisiana
Deputy Clerk
Case 2:18-cv-10620-CJB Document 1-2 Filed 11/05/18 Page 2 of 15

7.) On September 21, 2015, petitioner timely filed an Application for Post Conviction
Relief to the Orleans Criminal District Court.

8.) On December 28, 2016, the Orleans Criminal District Court denied petitioner’s
Application for Post Conviction Relief without an evidentiary hearing.

9.) In January of 2017, petitioner timely filed an Application for Supervisory Writ and/or
Review to the Louisiana Fourth Circuit Court of Appeal.

10.) On March 29, 2017, the Louisiana Fourth Court of Appeal denied petitioners
application.

11.) In April of 2017 petitioner filed an Application for Supervisory and/or Remedial
Writs to the Louisiana Supreme Court.

12.) On September 21, 2018, the Louisiana Supreme Court denied petitioner’s
application.

The Trial Court, Appellate Court, and Louisiana Supreme Court erred in denying

petitioners applications and writs. |
REASONS FOR GRANTING CONSIDERATION

The continued incarceration of the petitioner would be a violation of his rights to
Due Process of Law as; the trial court erred in denying the claims raised by the petitioner
in his post-conviction proceeding, as well as the Fourth Circuit and Louisiana Supreme
Court denying the claims; petitioner was denied effective assistance of trial counsel as
guaranteed by the Fifth, Sixth and Fourteenth Amendments of the United States
Constitution.

LAWS AND ARGUMENT

The Fifth Amendment to the United States Constitution states [nJo person...

shall be deprived of life, liberty, or property, without due process of law. U.S. Const.,

Amend. V; see also La. Const. art. 1 & 2, The Fifth Amendment is applicable to
Case 2:18-cv-10620-CJB Document 1-2 Filed 11/05/18 Page 3 of 15

Louisiana via operation of the Fourteenth Amendment to the United States Constitution.
U.S. Const. Amend. XIV; See also Board of Regents y. Roth, 408 U.S. 564, 577, 92 S.Ct.
2701, 2709, 33 L.Ed.2d 548 (1972); Jones v. City Parish of East Baton Rouge, 526
So.2d 462, 465 (La. App. 1 Cir. 1988).

In evaluating Due Process claims, this court should inquire whether the practice
“offends some principle of justice so rooted in the traditional and conscience of our
people as to be ranked as fundamental.” Snyder v. Massachusetts, 291 U.S. 97, 105, 54
S.Ct, 330, 332, 78 L .Ed. 2d 674 (1934). A stated by Justice Frankfurter, due process:

Embodies a system of rights based on moral principles so
deeply imbedded in the traditions and feelings of our people as
to be deemed fundamental to a civilized society as conceived
by our whole history. Due Process is that which comports with
the deepest notions of what is fair, right, and just.
Solesbee v. Balkcom, 339 U.S. 9, 16, 70 S.Ct. 457, 461, 94 L.Ed.2d 604 (1950).

The Due Process Clause will be validated upon actions that “violate those
fundamental conceptions of justice which lie at the base of our civil and political
institution and which define the community’s sense of fair play and decency”. United
States v. Lovasco, 431 U.S. 783, 790, 97 S.Ct. 2044, 2049, 52 L.Ed.2d 752 (1977). The
Supreme Court has defined the category of infractions that violate fundamental fairness
very narrowly. Dowling, 493 U.S. at 352-53, 110 S.Ct. at 674. The primary guide in
determining whether the principle in question is fundamental is, of course historical
practice. Montana v. Egethoff, 518 U.S. 37, 41-44, 116 S.Ct. 2013, 2017, 135 L.Ed.2d
361 (1996).

It is clearly understood by the Fifth, Sixth, and Fourteenth Amendment of the

United States Constitution, as well as Article 1 § 15 of the Louisiana Constitution of
Case 2:18-cv-10620-CJB Document 1-2 Filed 11/05/18 Page 4 of 15

1974, that before it is possible to have a valid criminal conviction or sentence, it is
essential that the petitioner’s Due Process Rights to a fair trial and Equal Protection of
Law that is guaranteed under the United States and the State of Louisiana Constitution
must protect an individual from the unjust convictions and sentences.
INEFFECTIVE ASSISTANCE OF COUNSEL
A. Trial counsel failed to subpoena the alibi-witness offered by petitioner.
LAW AND ARGUMENT

At the time and date of the allege crime petitioner was at the Evergreen Motel in
Orleans Parish with Ms. Erin Hayden. On several occasions petitioner tried to convince
all of his prior and present trial counsels to subpoena Ms. Erin Hayden as an alibi-witness
on his behalf. He explained to all that she could verify that he and she were together at
the time and date the crime was alleged to have been committed. He explained that by
doing so she could establish petitioner’s whereabouts during the allege crime.

Petitioner asserts that he suffered prejudice when all of his prior and present
counsels failed to subpoena or file a motion for continuance to obtain alibi-witness such
as Ms. Erin Hayden. Due to counsel’s failure to contact said witness, petitioner lost out
on an opportunity to present a witness in his favor, and was denied the opportunity to
present her testimony to the jury.

Petitioner asserts that when counsel denied him his right to compulsory process
for obtaining witnesses, that could have testified in his favor, counsels violated his Sixth
and Fourteenth Amendments to the United States Constitution and Louisiana’s Const.
(1974), Article 1, 16, that guaranteed him the meaningful opportunity to present a

complete defense, including the right to compel the attendance of witnesses in his favor.
Case 2:18-cv-10620-CJB Document 1-2 Filed 11/05/18 Page 5 of 15

See Washington _y. Texas, 388 U.S. 14, 19, 87 S. Ct. 1920, 1923, 18 L. Ed. 2d
1019 (1967) ("The right to offer the testimony of witnesses, and to compel their
attendance, if necessary, is in plain terms the right to present a defense. Just as an accused
has the right to confront the prosecution's witnesses for the purpose of challenging their
testimony, he has the right to present his own witnesses to establish a defense. also See,
Chambers v. Mississippi, 410 U.S. 284, 35 L. Ed. 2d 297, 93S, Ct. 1038 (1973).

The Sixth Amendment guarantees the right to effective assistance of counsel in
criminal prosecutions, in Strickland v. Washington; the Supreme Court established a two
prong test to evaluate ineffective assistance claims. To obtain reversal of a conviction
under the Strickland standard, the defendant must prove that counsel’s performance feil
below an objective standard of reasonableness and that counsel’s deficient performance
prejudiced the defendant resulting in an unreliable or fundamentally unfair outcome in
the proceeding.

Petitioner appeared before the trial court for the appointment and determination of
counsel, Thereafter, petitioner’s initial attorney, Ms. Lauren Boudreaux was appointed.
After petitioner’s initial attorney, Ms. Lauren Boudreaux, filed a Motion to Withdraw
from his case, he received two new appointed counsels. The attorneys were Mr. Michael
Kennedy and Mr. Miles Swanson. Petitioner avers that at this point, petitioner had twice
informed Ms. Lauren Boudreaux of his alibi witness, Ms. Erin Hayden, and mentioned a
possible surveillance-video from the Evergreen Motel that would show they were there
together,

Once Attorney’s Mr. Michael Kennedy and Mr. Miles Swanson were appointed,

which was only twelve (12) days prior to trial in this matter, petitioner went on to explain
Case 2:18-cv-10620-CJB Document 1-2 Filed 11/05/18 Page 6 of 15

to them that he and Ms. Erin Hayden were staying at the Evergreen Motel at the time and
date that the crime took place. Petitioner asked them, just as he did Attorney Lauren
Boudreaux, about subpoenaing this alibi witness and possibly the surveillance-video as
well. However, Mr. Michael Kennedy and Mr. Miles Swanson did not even so much as
call Ms. Hayden iet alone subpoena her for trial. Their inactions displayed a deliberate
indifference and was beyond the norms of professional responsibility by failing to either
inquire or investigate whether petitioner’s statement of defense had veracity to it or if
there were in fact any other exculpatory witnesses or evidence that could be presented on
behalf of petitioner.

Attorneys Kennedy and Swanson never once petitioned the court for a
continuance where they could consult with petitioner’s alibi witness nor did they try to
obtain the surveillance-video that could have shown that the petitioner’s alibi was true.
Counsel’s performance fell below the standard of reasonableness when two months
elapsed and neither subpoenaed any exculpatory witnesses whom could testify to the
whereabouts of their client, or subpoena the Evergreen Motel surveillance-video. The
most basic or elementary duty of counsel is to investigate claims made by their clients,
yet Attorney’s Lauren Boudreaux Mr. Michael Kennedy and Mr. Miles Swanson had
two months to prepare a basic defense, therefore their inactions or actions cannot be
considered a form of strategy. See Wiggins v Smith, 156 L.Ed. 2d. 471, 539 US 510,
(6/26/2003).

Attorneys Kennedy and Swanson and petitioner orally appeared before the trial
court on a Motion to Suppress Identification. This was the only meeting (a short one)

with his new counsel prior to trial. Petitioner avers that at this point, he again informed
Case 2:18-cv-10620-CJB Document 1-2 Filed 11/05/18 Page 7 of 15

Attorneys Mr. Michael Kennedy and Mr. Miles Swanson of his alibi witnesses who could
testify to his whereabouts. Again both attorneys’ inactions displayed a deliberate
indifference by failing to either present petitioner’s statement of his alibi which was a
crucial piece of information or the possible surveillance-video as evidence to his defense.
Their inactions or actions cannot be considered a form of strategy; Rule 12.1: Notice of
Alibi, Rule 12.1 requires defendants, upon government’s request, to provide written
notice of their intentions to offer an alibi defense. The government must then provide the
defendant with the names, addresses and phone numbers of witnesses it intends to call at
trial to establish the defendant at the scene of the offense or to rebut the testimony of the
defendants alibi witnesses. None of this was done in petitioner’s case.

However, Attorneys Mr. Michael Kennedy and Mr. Miles Swanson failed to
summon the crucial witness that could testify as to her personal knowledge of where the
petitioner was on the day and time when the alleged crime was committed. Subsequently,
a crucial piece of evidence i.e., namely, the surveillance-video, was not allowed into
evidence due to the Attorney’s unprofessional actions by failing to subpoena the video,
along with the custodian of the video, to testify to the authentification of that record. Due
to the Attorney’s unprofessional actions it’s clear that they prejudicially deprived the
petitioner of a meaningful defense.

The United States Supreme Court has held that the benchmark for judging a
charge of ineffectiveness is whether the Attorney’s conduct so undermined the proper
functioning of the adversarial process that the trial cannot be considered to have produced
a just result. U.S. v. Cronic, 466 U.S. 648, 104 S. Ct. 2039, 80 L. Ed. 2d 657 (1984), The

Sixth Amendment to the United States Constitution recognizes the right to the assistance
Case 2:18-cv-10620-CJB Document 1-2 Filed 11/05/18 Page 8 of 15

of counsel because it envisions counsel’s playing a role that is critical to the ability of the
adversarial system to produce just results.

In this instant matter for review petitioner’s attorneys, Lauren Boudreaux,
Michael Kennedy and Miles Swanson’s unprofessional delays to summon alibi evidence
that could rebut the testimony of State witnesses, as to their client’s whereabouts at the
time and date of the offense, lead to the finding of the petitioner’s verdict of guilt.
Petitioner continued to urge them to establish his defense by using his alibi; however, his
plea fell on deaf ears.

The smoking gun of the ineffectiveness occurred when prior to trial the court
appointed new counsels, whom had to follow the path of all the prior ill functioning,
which then was precisely in the twilight zone of function, in which it occupied where a
conviction was inevitable. 466 U.S. 668, 687 (1984). “[T]he purpose of the effective
assistance guarantee of the Sixth Amendment is.... to ensure that criminal defendants
receive a fair trial.” id. at 689.

Strickland states that a court must: “judge the reasonableness of counsel’s
challenged conduct on the facts of the particular case, viewed as of the time of counsel’s
conduct. A convicted defendant making a claim of ineffective assistance must identify
the acts or omissions of counsel that are alleged not to have been the result of reasonable
professional judgment. The circumstances identified within this brief reflect that all
counsels were ill prepared and their performance fell below or outside of the range of
professionally competent assistance.

Petitioner clearly satisfies Strickland’s “two prong” test while the United States

Supreme Court explains in U.S. vy Cronic whether attorney’s conduct so undermined the
Case 2:18-cv-10620-CJB Document 1-2 Filed 11/05/18 Page 9 of 15

proper functioning of the adversarial process that the trial cannot be considered to have
produced a just result. In this case petitioner did show due diligence in trying to get his
attorney’s, Lauren Boudreaux, Michael Kennedy, and Miles Swanson, to subpoena his
alibi witness, Ms. Erin Hayden, along with the surveillance-video from the Evergreen
Motel.

Petitioner is asking this Honorable Court to review the above failure of the
trial counsels failure to subpoena the alibi-witness offered by petitioner. Thereafter,

granting relief and issuing an order for an evidentiary hearing.

INEFFECTIVE ASSISTANCE OF COUNSEL
B. Triai counsel failed to adequately prepare for trial.
ARGUMENT

The Sixth Amendment guarantees the right to effective assistance of counsel in
criminal prosecutions, in Strickland v. Washington; the Supreme Court established a two
prong test to evaluate ineffective assistance claims. To obtain reversal of a conviction
under the Strickland standard, the defendant must prove that counsel’s performance fell
below an objective standard of reasonableness and that counsel’s deficient performance
prejudiced the defendant resulting in an unreliable or fundamentally unfair outcome in
the proceeding.

Here in the present case the State courts erred in denying petitioner’s ineffective
assistance of counsel claims. After his initial Attorney, Ms. Lauren Boudreaux, filed a
Motion to Withdraw from his case, he received two new appointed counsels. The two

new attorneys’ were Mr. Michael Kennedy and Mr. Miles Swanson.
Case 2:18-cv-10620-CJB Document 1-2 Filed 11/05/18 Page 10 of 15

Petitioner asserts that when Mr. Kennedy and Mr. Miles took over his case, they
immediately realized that they only had approximately twelve-days to prepare for trial.
As a result they submitted an oral Motion for Continuance in order to extend their time to
prepare for trial, or prepare a defense. However, the motion on petitioner’s behalf was
denied by the trial court.

Just an appointment of counsel cannot be satisfied by mere formal

appointment. See Avery v. Alabama, 308 U.S. 444, 60 S.Ct. 321, 84 L.Ed,

377 (1940); Davis v. Alaska y. 415 U.S. 308, 94 S.Ct. 1105, 39 L.Ed. 347

(1974); and Powell v, Alabama, 287 U.S. 45, 53 S.Ct. $5, 77 L.Ed. 158

(1932). Also, a person who happens to be a lawyer and is present at trial

alongside the accused, this however, is not enough to satisfy the

constitutional command. See Strickland, supra at 685.

Petitioner alleges that because of counsel’s deficient preparation before trial, and
the trial court’s Due Process violation, counsel’s representation fell below an objective
standard or reasonableness as measured by prevailing professional standards, and
rendered the results of the trial unreliable and the proceedings fundamentally unfair. See,
Strickland, 466 U.S. at 687, 104 S.Ct. at 2064; also see, State vy. Winston, 327 So.2d 380
(La. 1976); State v, Simpson, 403 So.2d 1214 (La. 1981); and State v. Knight, 611 So.2d
1381 (La. 1993).

Petitioner avers that he was prejudiced by counsel’s deficient preparation to
ptepare for trial and to prepare an adequate defense that could have subjected the State’s
case to an adversarial testing as well as subpoenaing his alibi witness that could have
rendered or resulted in the petitioner receiving a fair trial See, Strickland, supra, at 649-
685

For the reasons stated above, petitioner avers that his Sixth Amendment

Constitutional Right to Effective Counsel; his Fourteenth Amendment Right to Due

10
Case 2:18-cv-10620-CJB Document 1-2 Filed 11/05/18 Page 11 of 15

Process; his Louisiana Constitutional Right of (1974), Art. 1 § 16; the “Right to Present a
Defense” & “Right to a fair trial”, along with his Louisiana Constitutional Right of
(1974), Art. 1 § 2 were all violated.

Therefore, petitioner is asking this Honorable Court to review the above failure to
adequately prepare for trial, thereafter, granting relief and issuing an order for an
evidentiary hearing.

INEFFECTIVE ASSISTANCE OF COUNSEL

C. Trial counsel failed to timely subpoena surveillance-video, from the Evergreen Motel
which could have proved petitioner’s whereabouts at the time of the alleged incident.

LAW AND ARGUMENT
Petitioner avers that he was arrested on November 27, 2012, and counsel did not
timely subpoena the owners or employees of the Evergreen Motel for the surveillance-
video until December 19, 2012. However, petitioner further asserts that, pursuant to the
provisions of La. C\Cr.P. Art. 321;

Pretrial motions shall be made or filed within fifteen days after
arraignment, unless a different time is provided by law or fixed by the
court at arraignment upon a showing of good cause why fifteen days is
inadequate.

Therefore, petitioner asserts that he was prejudiced by counsel’s deficiency to
timely subpoena the owners or employees of the Evergreen Motel for the surveiliance-
video, which could have proved petitioner’s whereabouts during the allege time and date
the crime was committed, which could have exonerated him. See, State _v. Legrand,
2002-1462 (La. 12/3/03), 864 So. 2d. 89,

For this reason, petitioner avers that due to counsel’s failure to timely obtain the

surveillance-video, he was denied the chance to present exculpatory evidence to the jury

11
Case 2:18-cv-10620-CJB Document 1-2 Filed 11/05/18 Page 12 of 15

that could have rendered him a fair trial. Since the jury was denied the opportunity to
hear or weigh the significance of the surveillance-video petitioner was subjective to an
impartial and unfair trial. Petitioner suffered prejudice because he lost the opportunity to
present exculpatory evidence to the jury that could have exonerated him of all charges.

Petitioner is asking this Honorable Court to review the above failure to timely
obtain the surveillance-video from the Evergreen Motel. Thereafter, granting relief and
issuing an order for an evidentiary hearing.

INEFFECTIVE ASSISTANCE OF COUNSEL

D. Trial counsel failed to make any contemporaneous objections throughout petitioner’s
entire trial proceeding.

ARGUMENT

Petitioner asserts that Attorney’s Michael Kennedy and Miles Swanson did not
make any contemporaneous objections throughout his entire trial which resulted in a
slam-dunk for the State’s case. Petitioner further asserts that he was prejudiced by
counsel’s deficient decisions not to utilize their professional judgment that is guaranteed
and required of competent counsels that are functioning under Louisiana Bar Association.
This is supposed to be constitutionally required and guaranteed by the Sixth Amendment.

In addition, petitioner avers that due to his trial counsel’s deficient decisions not
to lodge any contemporaneous objections throughout his entire trial proceeding,
petitioner was deprived of a chance to preserve any issues for appeal, This would also
mean those issues would not have a chance to be ruled on their merits.

See United States v. Sorondo, 845 F.2d 945, 948-49 (1 1th Cir. 1988) (stressing the importance of
contemporaneous objections) United States _v. Turner, 474 F.3d 1265, 1276 (ith Cir, 2007)
(explaining that the purpose of requiring contemporaneous objections is (1) to protect judicial
resources "by ensuring that the trial courts will have an opportunity to avoid errors that might
otherwise necessitate time-consuming retrial,” and (2) to "prevent counsel from 'sandbagging' the

 

12
Case 2:18-cv-10620-CJB Document 1-2 Filed 11/05/18 Page 13 of 15

courts by withholding a valid objection from the trial court in order to obtain a new trial when the
error is recognized on appeal".

Petitioner asserts that his attorneys’ were not acting or performing in accordance
with the American Bar Association or the Louisiana Bar Association of their sought out
professionalism that is guaranteed and required by all attorney’s accepted by the Bar.

Due to his attorney’s actions, his Sixth Amendment Right to effective assistance
of counsel, his Fourteenth Amendment Right to Due Process was violated, along with not
being afforded the Equal Protection of the Fourteenth Amendment that is required under
the United States Constitution. In addition, petitioner further asserts that according to
Article 1, 16 of the Louisiana Constitution, a criminal defendant is guarantee[d] the
meaningful opportunity to present a complete defense. Petitioner was denied the right to
establish an adequate and effective appeal due to counsel’s failure to preserve any issues
for appeal by refusing to make any objections. See, McMann v. Richardson, 397 US.
759, 771, n. 14, 90 S. Ct. 1441, 1449, n. 14, 25 L. Ed. 2d 763 (1970); State_v.
Washington, 85-2339 (La. 7/18/86), 491 So.2d 1337, 1339; See Powell, supra.

Petitioner is asking this Honorable Court to review the above failure to make any
contemporaneous objections throughout his entire trial proceedings. Thereafter, granting
relief and issuing an order for an evidentiary hearing.

CONCLUSION

Petitioner, Yutico Briley, prays that this Honorable Court will agree that he has
demonstrated his entitlement to habeas corpus relief under 28 U.S.C. § 2254 or, in the
alternative, set this matter for an evidentiary hearing where evidence can be presented in

his behalf.

13
Case 2:18-cv-10620-CJB Document 1-2 Filed 11/05/18 Page 14 of 15

Respectfully Submitted:

utico Briley # 579915
Dixon Correctional Institute
P.O. Box 788 Unit-2 Dorm-4

Jackson, La.70748-0788

CERTIFICATE OF SERVICE
I, Yutico Briley, hereby certify that I have served a copy of this Petition for
Habeas Corpus Relief under 28 U.S.C. § 2254 to the District Attorney of Orleans Parish,
State of Louisiana, by placing the same in the United States Mail, postage prepaid, on this

26" day of October , 2018, from Jackson, La.

YY dew Pikes

Yutico Briley # Spas

14
Case 2:18-cv-10620-CJB Document 1-2 Filed 11/05/18 Page 15 of 15

   

  

es Brile “igs 5

t Fo em oh, La

 

72 T4E- OVE

 

United States District Court -

Eastern District of Louisiana -

500 Poydras St., C-151
New Orleans, La. 70130

 

 

 

 
